FILED

APR ' 3 2015
UNITED STATES DISTRICT COURT mm U.S. mm, & 3mm,
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
Elvis Ortiz, )
)
Plaintiff, )
) Case: 1:15—cv-00481
V' ) Assigned To : Unassigned
) Assign. Date : 4/3/2015
Gene E- K- Pratt“ 9’ a!» ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a “Bivens Action” and application to proceed
in forma pauperis. The Court will grant the application and will dismiss this case for lack of
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any
time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is prisoner at the United States Penitentiary in Inez, Kentucky. He is serving a
life sentence imposed by the United States District Court for the Eastern District of Pennsylvania
following a jury trial in 2006. See United States v. Ortiz, No. 2-05-CR-000044-10, 2013 WL
5942313, at *1 (ED. Pa. Nov. 4, 2013). In this action purportedly brought under Bivens v. Six
Unknown Named Agents of F ed. Bureau of Narcotics, 403 U.S. 388 (1971), plaintiff alleges that
he has been trying since 2007 to obtain his sentencing transcripts, jury instructions, and jury
verdict form “so that he may be enabled to produce and ﬁle an effective motion collaterally
attacking his conviction and sentence.” Comp]. 1i 4. He wants this Court to “instruct[]” the
sentencing court to produce the foregoing documents. Id. at 9 (page number supplied). Plaintiff

accuses each of the named defendants--United States District Judge Gene E.K. Pratter, Clerk of

l

Court Michael E. Kunz, and Assistant United States Attorney David E. Troyer--of denying the
requested materials. See id. 111} 3—4.

Plaintiff has attached to the complaint a partial docket from the Eastern District of
Pennsylvania that reﬂects that court’s order denying plaintiff’ s pro se motion for the production
of papers Without prejudice “to allow[ing] [his] counsel . . . to re—ﬁle the motion if counsel, in
consultation with his client, determines to do so.” Compl. Attach. A. The Eastern District of
Pennsylvania and this Court have the same jurisdiction conferred by 28 U.S.C. §§ 1331, 1332.
This Court can neither review the decisions of its sister court nor compel it to act. See United
States v. Chat, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts “generally lack[] appellate
jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other
courts”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C.l986)); Fleming v. United States,
847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 US. 1150 (1995) (“By ﬁling a complaint
in this Court against federal judges who have done nothing more than their duty . . . Fleming has
instituted a meritless action”) (applying District of Columbia Court of Appeals v. F eldman, 460
US. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 US. 413, 415, 416 (1923)).
Accordingly, this case will be dismissed for want of subject matter jurisdiction. A separate

Order accompanies this Memorandum Opinion.

 
    

Date: April 1,2015

 

istrict Judge